Citation Nr: 1723136	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  09-48 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability.  

2.  Entitlement to service connection for a left knee disability, to include as secondary to a right knee disability.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Esq.


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from February 1958 to February 1961.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board remanded the appeal for additional development in March 2011.  The claims returned to the Board in January 2014, at which time, the Board denied the instant claims.  

The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR) filed by the parties, in December 2014, the Court vacated the Board's January 2014 decision denying the above-listed claims, and remanded these claims back to the Board for additional development and adjudication consistent with the terms of the JMR.

In April 2015, in accordance with the terms of the JMR, the Board remanded the claims for service connection for right and left knee disabilities to the RO for additional development, including specifically so that the Veteran could be afforded an adequate VA examination to determine the nature and etiology of his claimed bilateral knee conditions.  That development having been completed, the claim has again returned to the Board.



FINDINGS OF FACT

1.  The evidence is in relative equipoise as to whether the Veteran's current right knee disability was incurred in service.

2.  The probative evidence of record demonstrates that the Veteran's has a left knee disorder that is related to his now service-connected right knee disability.  


CONCLUSIONS OF LAW

1. The criteria for service connection for a right knee disorder have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

4. The criteria for service connection for a left knee disability, as secondary to the service-connected right knee disorder, have been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

The Veterans Claims Assistance Act of 2000 ("VCAA") sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  Because the Board is granting in full the claims of entitlement to service connection for right and left knee disorders, any procedural deficiency is not prejudicial to the Veteran.


II.  Service Connection

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition, such as arthritis, when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015).

Additionally, service connection for certain diseases, including arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

VA law also permits an award of service connection on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either: (a) proximately caused by; or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

A.  Right Knee Disability

In statements submitted throughout the pendency of the appeal, the Veteran maintained that right knee symptomatology, including pain, first manifested while he was on active duty and that he has had continued problems since that time, resulting in his currently diagnosed right knee pathology.  See, e.g., May 2011 VA Joints Compensation and Pension (C&P) Examination Report (reflecting the Veteran's assertion that he incurred an injury to his right knee during a parachute jump in active service in 1959 and that he continued to experience recurrent right knee symptoms from that point forward); October 2008 Statement in Support of Claim (VA Form 21-4138) (asserting that he began experiencing right knee pain during service).  See, too, May 2011 VA Joints C&P Examination Report (reflecting a diagnosis of right knee osteoarthritis, status post total knee arthroplasty); October 2015 VA Knee and Lower Leg Conditions Disability Benefits Questionnaire (DBQ) (reflecting a diagnosis of right knee osteoarthritis).

The Veteran's DD 214 and service personnel records confirm that he was in receipt of the Parachutist Badge and that he underwent Airborne Training.  See Military Service Record (DA Form 24) (noting his assignment to the 101st Airborne Division and his receipt of the Parachutist Badge).  See also June 2009 Statement in Support of Claim (reporting that he completed more than 30 parachute jumps while serving with the 101st Airborne Division); May 2013 Statement in Support of Claim (asserting that he completed "some 42 parachute jumps in training exercises at Fort Campbell, Kentucky" during his service with the 101st Airborne Tactical Command).  Accordingly, the Board finds his statements regarding his in-service right knee pathology to be competent, credible and ultimately probative, as his assertions regarding experiencing in-service injuries and repeated trauma to his knees resulting from parachute jumps is consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154 (a) (West 2014) (stating that, "in each case where a veteran is seeking service-connection for any disability due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence").  See also Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Davidson, 581 F.3d 1313.

Moreover, lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  Accordingly, the Veteran is also competent to report experiencing continuing right knee symptoms during and since his active service, as the onset, frequency, and duration of such symptoms as pain, weakness, and impaired range of motion are certainly capable of lay observation.  See id.  See also Layno, 6 Vet. App. at 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014).

The Board additionally finds his competent statements of continuing right knee pathology during and since his active service to be credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001).  In this regard, the Board notes that the Veteran's assertions concerning his in-service injury and subsequent orthopedic symptomatology are bolstered by the opinion of his private treating chiropractor, Dr. R.D., who posited in his March 2013 treatment notes that the Veteran's current right knee pathology is "more likely than not a result of" injuries incurred as a result of parachute jumps during his active duty service.  See March 2013 Private Chiropractic Treatment Notes.  

The Board finds Dr. R.D.'s March 2013 opinion to be especially probative as it represents the informed conclusions of a medical professional with relevant expertise and is underpinned by sufficient rationale, specifically that the injuries incurred by the Veteran as the result of his in-service parachute jumps resulted in an orthopedic pathology that eventually developed into his current right knee condition.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Additionally, this opinion was based on the Dr. R.D.'s familiarity with and long-term treatment of the Veteran.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); and Chisem v. Brown, 4 Vet. App. 169 (1993) (noting that there is no "treating physician rule" requiring the Board to give additional evidentiary weight to opinions of doctors who have evaluated or treated the Veteran over time, but it is permissible for the Board to bear this length of treatment in mind when considering just how familiar with the Veteran's condition the clinician may be).  

Accordingly, in light of this highly probative medical opinion evidence tending to corroborate the Veteran's assertions, the Board finds that the Veteran's credible report of a continuity of right knee symptomatology during and since his active service suggests a link between his current disabilities and service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).

The Board acknowledges that there is a negative etiological opinion of record in the form of the December 2016 VA Medical Opinion DBQ.  However, the Board declines to accept this opinion, as it failed to adequately address the Veteran's competent and credible lay assertions of onset and continuity of symptomatology. See Nieves-Rodriguez, 22 Vet. App. at 304; Stefl v. Nicholson, 21 Vet. App. at 124.  See also Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) (reflecting that the Board is free to assess medical evidence and is not obligated to accept a physician's opinion).  Additionally, the negative opinion was based in part upon an absence of contemporaneous documentation of in-service right knee pathology.  But see Buchanan, 451 F.3d at 1336-37 (holding that the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible); Cf. Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that a VA opinion was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide a negative opinion).  See also Stefl, 21 Vet. App. at 124; Nieves- Rodriguez, 22 Vet. App. at 302.  Accordingly, the VA examiners' opinions improperly relied merely on the absence of corroborating medical evidence, such as would be reflected in accompanying STRs, without addressing competent evidence that the Veteran's currently diagnosed right knee condition was related to an in-service injury.  See Dalton, 21 Vet. App. at 39-40.  Furthermore, in providing the negative opinion, the December 2016 VA examiner specifically noted that the Veteran's military occupational specialty was as a "Band Member (033.27 Clarinetist)," thus indicating that the examiner failed to adequately account for the service personnel records reflecting the Veteran's Airborne training and the Veteran's competent and credible assertions concerning his repeated in-service parachute jumps, despite the Board's explicit instruction to "accept as true" the Veteran's contentions concerning this.  See April 2015 Board Decision.  See also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (A medical opinion is only as good and credible as the history on which it was based, and if based on an inaccurate factual premise it has no probative value.); see also Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely") (citing Reonal)).  Accordingly, the December 2016 VA opinion does not form a sufficient foundation upon which to base a denial of entitlement to service connection.  See Nieves-Rodriguez, 22 Vet. App. at 304 (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").

In sum, the Veteran has currently diagnosed right knee disorder.  Moreover, he has competently and credibly described experiencing in-service right knee symptoms, which have continued to the present.  See Walker, 708 F.3d at 1338-39; Duenas, 18 Vet. App. 512.  See also Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991) (emphasizing that "symptoms, not treatment [for them], are the essence of any evidence of continuity of symptomatology").  And the March 2013 private opinion by Dr. R.D. provides a medically sound basis to attribute his currently diagnosed right knee disorder to that symptomatology.  See id.  See also 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a); Davidson, 581 F.3d 1313.

Accordingly, the Board finds that the evidence for and against the claim is at least in equipoise.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, the benefit of the doubt must be resolved in favor of the Veteran and entitlement to service connection for a right knee disability is granted.

B.  Left Knee Disability

The Veteran maintains that he has a current left knee disability that is associated with his now service-connected right knee disability.  Based on the evidence of record, the Board finds that service connection for a left knee disability as secondary to the service-connected right knee disorder is warranted.  See 38 C.F.R. § 3.310(a).  

There is no question that the Veteran has a currently diagnosed left knee condition.  See, e.g., October 2015 VA Knee and Lower Leg Conditions DBQ (diagnosing left knee osteoarthritis).  See also Allen, 7 Vet. App. at 448 (reflecting that the existence if a current disability is required to establish service connection on a secondary basis).

Moreover, there is medical evidence of record indicating a relationship between the Veteran's now service-connected right knee disability, and his diagnosed left knee pathology.  See id.; 38 C.F.R. § 3.310.  In this regard, the December 2016 examining VA physician stated that the Veteran's right knee condition, for which service connection is now in effect as discussed above, likely had an "impact on the left knee over the years."  See December 2016 Medical Opinion DBQ.  Additionally, despite the finding that any potential impact was "minor," the VA examiner further determined that the impact of his right knee disorder on his left knee condition "cannot be measured."  See id.  

Accordingly, viewing the evidence in the light most favorable to the Veteran, the Board finds that the December 2016 VA addendum opinion establishes a causal relationship between the Veteran's service-connected right knee condition and his currently diagnosed left knee disability.  

Although there are other VA opinions of record, they fail to address the determinative issues of secondary service connection.  See, e.g., January 2009 VA Spine Examination (addressing his knee condition but failing to provide any etiological opinion on the knees); May 2011 VA Joints C&P Examination Report; October 2015 Knee and Lower Leg Conditions DBQ.  

Thus, because there is no medical evidence of record to the contrary, at the very least, the evidence for and against the claim is in relative equipoise, so service connection for a left knee disorder, diagnosed as osteoarthritis, is granted as secondary to his service-connected right knee disability.  38 C.F.R. § 3.310; Allen, 7 Vet. App. at 448; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for a right knee disability is granted. 

Service connection for a left knee disability, as secondary to the service-connected right knee disability, is granted. 




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


